Exhibit NewsRelease DYNAMICS RESEARCH CORPORATION 60 FRONTAGE ROAD, ANDOVER, MASSACHUSETTS 01810-5423 TEL.978/289-1500 www.drc.com DYNAMICS RESEARCH CORPORATION REPORTS SECOND QUARTER 2009 RESULTS Growth in Existing Business Drives Margin Expansion, Earnings Improvement Andover, Mass. -July 29, 2009 - Dynamics Research Corporation (Nasdaq: DRCO), a leading provider of innovative management consulting, engineering, technical and information technology services and solutions to federal and state governments, today announced operating results for the second quarter ended June 30, Financial Results The Company reported revenue of $69.6 million for the second quarter of 2009 as compared with $55.3 million for the same period in 2008.Reported revenue rose 26 percent on a year-over-year basis, including organic revenue growth of 4.2 percent.Net income for the second quarter of 2009 was $2.1 million, or $0.21 per diluted share, up 31 percent from $1.6 million, or $0.17 per diluted share, for the second quarter of 2008. For the six months ended June 30, 2009 revenue was $138.2 million compared with $111.8 million for the same period in 2008.For the six month period ended June 30, 2009 net income was $3.8 million, or $0.39 per diluted share, compared with a net loss of $3.6 million for the same period in 2008, which included a first quarter 2008 provision for litigation of $8.8 million, which reduced earnings by $0.70 per diluted share.Excluding the litigation provision net income would have been $3.1 million, or $0.32 per diluted share for the six months ended June 30, 2008. Business Highlights “Our positive financial performance, resulting from growth within our existing business base, continues to provide evidence of the Company’s improved market positioning,” said Jim Regan, DRC’s chairman and chief executive officer.“Revenue rose four percent organically, operating profit climbed 40 percent over the second quarter of 2008, and EBITDA of $5.7 million improved 39% on a year-over-year basis, while our federal business receivable days outstanding dropped to 79 from 84 last quarter – driving stronger than anticipated free cash flow of $4.2 million. “In addition, Federal services procurement and proposal activity is high, and we anticipate winning our share of these competitions in the coming quarter, particularly in our targeted growth markets – Homeland Security, the Federal Financial Civilian Agencies, Health Care, Human Capital Management and Training, Business Transformation, and Cyber-Security.As the new administration executes its agenda, we look forward to further growth within these critical areas this year and next.” Company Guidance The
